



EXHIBIT 10.26




Amendment No. 1 to the
Pfizer Inc. Executive Severance Plan


* * *




(New material underlined)






1.
The Plan is clarified to provide that the Plan Administrator is the Executive
Vice President, Worldwide Human Resources.



2.
A new Appendix A is added to the end of the Pfizer Inc. Executive Severance Plan
to read as follows:





APPENDIX A


Special Separation Program



INTRODUCTION


The Company is adopting this Special Separation Program (“SSP”) in connection
with the new Organizing for Growth operating model to provide enhanced severance
benefits to impacted eligible employees under the Plan who meet the additional
eligibility requirements set forth in this Appendix.
This Appendix A sets forth certain special provisions applicable to eligible
employees who may become eligible under the SSP. To the extent not superseded or
specifically addressed by the provisions of this Appendix A, the provisions of
the Plan shall govern.
ARTICLE I
DEFINITIONS
Unless specifically defined below, all other definitions are set forth in the
Plan:
1.1
“Active Health & Insurance Continuation” means the period of time, beginning on
an SSP Participant’s Termination Date, for which an SSP Participant is offered
Continuing Group Health and Life Insurance Coverage in accordance with Appendix
A; Section 3.



1



--------------------------------------------------------------------------------





1.2
“Five Points Brochure” means the brochure prepared and describing certain
enhancements available under the pension plans, savings plans, retiree medical
plan and equity awards for certain eligible employees.

1.3 “SSP” means the Special Separation Program set forth in this Appendix A.
1.4 “SSP Participant” means an eligible employee under the Plan who is eligible
to participate in the SSP pursuant to Appendix A: Section 2.1 and becomes a
Participant pursuant to Appendix A; Section 2.2.
ARTICLE 2
PARTICIPATION
2.1    Eligibility to Participate.
2.1.1
An eligible employee under the Plan shall become an SSP Participant if, on his
Termination Date:

(a)
He is an eligible employee under the Plan and is not, and has not been, a “named
executive officer” in the Company’s Annual Proxy Statement;

(b)
He is involuntarily terminated due to business restructuring or job elimination
(which will be determined by the Plan Administrator, or its designee, in its
sole and absolute discretion), or due to exhaustion of short-term disability
benefits; and

(c)
His Official Notification Date is on or after December 21, 2018 and on or before
August 2, 2019.

2.1.2
An eligible employee shall also be eligible to participate in the SSP under the
Plan if he elected to terminate employment under the terms of the Pfizer
Voluntary Early Retirement Program and his position is eliminated by June 26,
2019. The Plan Administrator, or its designee, in its sole and absolute
discretion, will determine whether the position was eliminated by June 26, 2019.
In the event that this determination is made after the eligible employee’s
Termination Date, such SSP Participant shall be eligible for the cash severance
determined under Plan only, and not the additional benefits (including Active
Health & Insurance Continuation) described in Appendix A; Section 3.

2.2
Participation. An eligible employee who is determined to be eligible to
participate in the SSP under the provisions of this Appendix A; Article 2
becomes an SSP Participant after the Plan Administrator receives and accepts the
eligible employee’s duly executed Release Agreement within the time period
specified by such agreement. The earliest date the Release Agreement may be
signed is the eligible employee’s Termination Date. Participation will begin on
the eighth day after the eligible employee signs the Release Agreement, provided
the eligible employee has not revoked the Release Agreement during that time
period. If an eligible employee dies while in active service on or after his or
her Official Notification Date



2



--------------------------------------------------------------------------------





but before executing the Release Agreement, the estate may sign the Release
Agreement on his or her behalf and receive the applicable cash severance under
the Plan and the Active Health & Insurance Continuation.
ARTICLE 3
BENEFITS
3.1    Severance Pay.
3.1.1
If an eligible employee satisfies the eligibility requirements of Appendix A;
Article 2. and becomes an SSP Participant, he will be entitled to cash severance
in the amount determined under the Plan.

3.1.2
Continuing Group Health and Life Insurance Coverage.

(a)    Health Benefits.
(i)    An SSP Participant may continue coverage (“Active Health & Insurance
Continuation”) at the active employee rates in effect with respect to his
elections during the 2019 Annual Enrollment period, or on his Termination Date
if his Termination Date is later than December 31, 2018, and as adjusted
thereafter for active Employees, in accordance with the same terms as applicable
to active employees. Such Active Health & Insurance Continuation will last for
up to a maximum of three (3) years from the Termination Date. If an SSP
Participant covers an eligible dependent who is not their tax dependent, the
value of any subsidized company provided healthcare coverage results in imputed
income to the SSP Participant. Any Active Health & Insurance Coverage will end
on the date as of which the SSP Participant becomes eligible for coverage under
another employer’s group health plans (regardless of whether he actually enrolls
in such other plan). In addition, Active Health & Insurance Coverage will end if
required contributions for such coverage are not received on a timely basis.
Continuation under the Pfizer Flexible Spending Account Plan Health Care Account
may only be continued to the end of the calendar year in which the Termination
Date occurs.
(ii)     After Active Health & Insurance Coverage ends and provided the SSP
Participant was covered under the Company-sponsored medical plan for the entire
period and is not eligible for medical coverage under another employer’s plan,
such SSP Participant may continue medical coverage for an additional 18 months
(except for the Health Care Account Plan that is beyond the calendar year
following the year containing the Date of Termination), at 102% of the full cost
of coverage pursuant to his rights under the Consolidated Omnibus Budget
Reconciliation Act (COBRA).
(iii)    An SSP Participant who elects the continuing medical coverage provided
under the SSP is also electing to continue any Company-sponsored dental, vision
and basic life insurance coverage in effect on his Termination Date provided he
is participating in such coverage on his


3



--------------------------------------------------------------------------------





Termination Date. In all cases except for any COBRA elections, if an SSP
Participant chooses to continue medical, dental, vision or basic life insurance
coverage pursuant to this package, he must choose to continue each of the
medical, dental, vision and basic life insurance coverages (as capped in the
case of life insurance) in which he is participating on his Termination Date, or
none of these coverages. There are no separate elections for these coverages.
Dental and vision coverages continue in the same manner as provided with respect
to medical coverage described in (a)(i) and (a)(ii) set forth above.
(iv)    If an SSP Participant who is eligible for Company-sponsored retiree
medical coverage on his Termination Date, elects Active Health & Insurance
Coverage and/or an additional 18 months of COBRA coverage, he is also electing
to defer enrollment in the Company-sponsored retiree medical plan (if
available).
(v)    If an SSP Participant does not elect Active Health & Insurance Coverage,
the SSP Participant will be offered COBRA continuation coverage, as applicable.
The SSP Participant will be offered to continue basic life insurance in
accordance with the terms of the Pfizer Life Insurance Plan, as applicable.
(b)        Retiree Medical.
(i)    An SSP Participant who is eligible for Company-sponsored retiree medical
coverage on his Termination Date may elect such coverage pursuant to the terms
of such plan. An SSP Participant may not be enrolled for Company-sponsored
retiree medical coverage while in Active Health & Insurance Continuation.
(ii)    An SSP Participant who is eligible for Company-sponsored retiree medical
coverage may elect to terminate the Active Health & Insurance Coverage or COBRA
continuation before the end of the continuation period, as applicable, and begin
retiree medical coverage in accordance with qualified status changes and the
provisions of the medical plan and retiree medical plan. To elect any applicable
Company-sponsored retiree medical coverage, the SSP Participant will be required
to certify that he has been continuously enrolled in medical coverage from his
date continuing medical coverage ends to the date he enrolls for the
Company-sponsored retiree medical coverage. For this purpose only, COBRA
continuation coverage would qualify as continuous medical coverage for the
period such coverage is in effect. If an SSP Participant covers an eligible
dependent who is not their tax dependent, the value of any subsidized company
provided retiree medical coverage results in imputed income to the SSP
Participant.
(c)
Life Management Resources.

An SSP Participant who elects the Active Health & Insurance Coverage provided
under the SSP is also electing to continue any coverage under Life Management
Resources, at no cost, for the Active Health & Insurance Continuation period.
After the end of the Active Health & Insurance Continuation period, coverage can
still be continued under COBRA at a cost of 102% of the full cost of coverage.


4



--------------------------------------------------------------------------------





(d)
Life Insurance.

(i)    An SSP Participant who is enrolled in a Company-sponsored life insurance
plan on his Termination Date may continue his basic life insurance coverage at
active employee rates and in accordance with the same terms as applicable to
active Employees, until the end of the three year continuation period or the
date as of which he becomes eligible for coverage under another employer’s group
health plans (regardless of whether he actually enrolls in such other plan).
After such Active Health & Insurance Coverage ends, the SSP Participant will be
eligible for the conversion and portability rights offered under the plan, as
applicable. There is no additional 18 months of active life insurance coverage.
(ii)    Company-sponsored basic life insurance coverage is limited to the lowest
of: (A) the SSP Participant’s coverage in effect on the day before his
Termination Date; (B) one times the SSP Participant’s annual pay (as defined in
the applicable life insurance plan); or (C) $2,000,000. The cost of insurance in
excess of $50,000 results in imputed income to the SSP Participant. Any employee
supplemental and dependent life insurance coverage ends as of the SSP
Participant’s Termination Date, and the SSP Participant will be eligible for the
conversion and portability rights offered under the plan, as applicable.
(e)    Educational Assistance Program/Education/Retraining Benefit.
(i)    An SSP Participant who has begun attending an approved course(s) under
the Pfizer Educational Assistance Program before his Termination Date, remains
eligible for reimbursement for that pre-approved and already started course(s),
as long as the SSP Participant satisfies all of the other requirements for
reimbursement under the Educational Assistance Program. No additional courses
will be approved.
(ii)    An SSP Participant shall be eligible for a $5,000 education/retraining
allowance for approved courses and programs provided the courses begin (and are
not just enrolled in) within 12 months of the Termination Date and the required
documentation for reimbursement is submitted within 18 months of the Termination
Date.
(iii)    The Plan Administrator has final and absolute discretion to determine
what constitutes “educational” or “retraining.”
(f)    Miscellaneous Provisions.
(i)    Except as otherwise provided in this Appendix A: Section 3, all of the
terms of the employee benefit plans described herein and as amended from time to
time, shall apply. If there is a discrepancy, the terms of the official plan
document for the applicable plan shall control.
(ii)    Active Health & Insurance Coverage described in this Appendix A; Section
3, is subject to the terms and conditions of the particular plan, as in effect
from time to time. All of the benefit plans


5



--------------------------------------------------------------------------------





described herein, including this Plan, may be amended or terminated at any time
and for any reason, with or without notice.
(iii)    SSP Participants may be eligible to participate in reasonable
outplacement services as offered by the Company in its sole and absolute
discretion. In no case will the Company provide a payment to the Participant in
lieu of these services.
3.1.4    Except as otherwise provided above or in the Five Points Brochure, no
other severance benefits are payable to the SSP Participant under the Plan and
the SSP, and the following will apply:
(a)
Active employee benefits end as of the Termination Date;

(b)
Eligibility for any applicable retiree medical, dental and/or life insurance
benefits, if any, is determined as of the SSP Participant’s Termination Date and
pursuant to the terms of the applicable plans;

(c)
The controlling conditions of any stock grants may be affected for an SSP
Participant and are contained in the terms of the stock grant letters, grant
agreements, points of interest for each such grant, applicable stock plan, and
Five Points Brochure.





6

